internal_revenue_service number release date index number ---------------------- ------------- ---------------------------------------------------- ---------------------------------- --------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-144094-10 date march ty ------- ty ------- legend taxpayer ----------------------------- tier sub -------------------------------------------- tier sub ------------------------------------------------- year ------- liquidation date -------------------------- accountant’s notification date ------------------- initial examination date ---------------------- conference date --------------------- examination closing date ------------------ dollar_figurea ---------------- dollar_figureb ---- dollar_figurec ----------- dollar_figured ---------- dollar_figuree ------------- dollar_figuref ----------- dollar_figureg ----------- dear ------------- this is in response to your letter dated ----------------------- in your letter you requested an extension of time to file the forms necessary to make a consent_dividend election under sec_565 of the internal_revenue_code for the tax_year ending december year the request is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations facts taxpayer a corporation is an investment firm engaged in providing services and capital to start-up companies in the money management and investment advisory community plr-144094-10 taxpayer together with tier sub and tier sub filed a consolidated_income_tax_return for federal_income_tax purposes for the tax_year at issue in year taxpayer owned ----- of the single class of membership interest in tier sub a limited_liability corporation tier sub elected to be treated as a corporation for federal tax purposes as of the start of year tier sub owned ----- of the stock of tier sub a corporation tier sub became a member of taxpayer’s affiliated_group as of the start of year as a result of tier sub’s redemption of all of the shares of its stock owned by unrelated third persons during the year before year tier sub was liquidated on the liquidation date during year and all of its assets transferred to tier sub in year taxpayer’s undistributed_personal_holding_company_income was negative dollar_figurea and its personal_holding_company_tax was dollar_figureb tier sub’s undistributed_personal_holding_company_income was dollar_figurec and its personal_holding_company_tax was dollar_figured tier sub’s undistributed_personal_holding_company_income was dollar_figuree and its personal_holding_company_tax was dollar_figuref thus taxpayer’s accountant determined that its consolidated undistributed personal_holding_company_tax for year totaled dollar_figureg including dollar_figured from tier sub and dollar_figuref from tier sub and taxpayer paid this amount with its filed return taxpayer’s accountant did not advise taxpayer of the possibility of issuing consent dividends to reduce or eliminate its consolidated personal_holding_company_tax until the accountant’s notification date more than a year after the return_due_date for year on or about the accountant’s notification date taxpayer’s accountant began work on drafting the ruling_request shortly thereafter in the month of the initial examination date taxpayer received a notice of examination stating that its return for year was under examination taxpayer’s accountant represented taxpayer in the examination proceedings at a meeting between the revenue_agent and taxpayer’s accountant on the conference date taxpayer’s accountant notified the revenue_agent conducting the examination of the facts regarding taxpayer’s failure_to_file the necessary forms to make a consent_dividend on or about the examination closing date the examination was concluded no penalties were imposed the revenue_agent also informed taxpayer that he could not provide relief for taxpayer’s failure to make timely consent dividends as part of the resolution of the examination law and analysis sec_565 of the code provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid consent_stock which is the type of stock with respect to plr-144094-10 which consent dividends are allowed sec_565 includes what is generally known as common_stock and participating preferred_stock the participation rights of which are unlimited sec_1_565-6 of the income_tax regulations sec_1_565-1 provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed no later than the due_date of the corporation's income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1_565-1 includes the extended due_date of a return filed pursuant to an extension of time to file sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- plr-144094-10 i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer in this case has represented that it reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election thus under sec_301_9100-3 taxpayer will be deemed to have acted reasonably and in good_faith taxpayer has also represented that none of the circumstances listed in sec_301_9100-3 apply sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under plr-144094-10 sec_6501 before the taxpayer’s receipt of a ruling granting relief under these criteria the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment conclusion taxpayer's election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the regulations under sec_1_565-1 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith furthermore granting an extension will not prejudice the interests of the government taxpayer represented that it will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election than taxpayer would have if the election were made by the original deadline for making the election taxpayer also represented that the period of assessment for year will not be closed before receipt of a ruling accordingly taxpayer is granted an extension of time for making the election to issue consent dividends for year in the amount of dollar_figuree from tier sub to tier sub and in the amounts of dollar_figurec and dollar_figuree from tier sub to taxpayer until days following the date of this ruling the election should be made by filing the forms necessary to make the sec_565 consent_dividend election for the taxable_year and by including a copy of this ruling with an amended_return for year except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the plr-144094-10 letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting-
